office_of_chief_counsel internal_revenue_service memorandum number release date cc psi postf-137142-07 uilc date date to harmon dow deputy area_counsel large mid-size business from dianna k miosi chief branch passthroughs special industries subject retail sales of propane and qualifying_income under sec_7704 this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend x state year -------------- - ------------- ------- issues whether income derived from the distribution and marketing of propane to end users at the retail level constitutes qualifying_income under sec_7704 of the internal_revenue_code postf-137142-07 conclusions based upon the legislative_history of sec_7704 in particular the floor statements of congressman dan rostenkowski and senator lloyd bentsen during the enactment of sec_7704 we conclude that income derived from the distribution and marketing of propane to end users at the retail level constitutes qualifying_income under sec_7704 facts x is a publicly_traded_partnership ptp organized under the laws of state since its formation in year x has been engaged in the retail and wholesale supply marketing and distribution of propane x’s business consists principally of transporting and selling propane purchased from third parties to the x’s propane distribution locations and then to tanks on customers’ premises and to portable propane tanks the distribution of propane to residential customers generally involves large numbers of small volume deliveries averaging approximately gallons each retail deliveries of propane are typically transported from retail propane distribution locations to customers by bulk delivery trucks which are generally fitted with a gallon tank propane storage tanks located on customers’ premises are then filled from these bulk delivery trucks residential customers typically rent their storage tanks from x x also delivers propane to industrial and commercial customers using portable tanks and various delivery trucks in addition x may lease tanks to independent distributors in addition to the retail distribution and marketing of propane x is involved in other activities including common carrier services wholesale marketing of propane appliances wholesale propane marketing and distribution the sale of refined fuels the retail_sale of propane appliances and related parts and fittings the renting of bulk propane tanks to customers and other retail propane related_services these additional activities comprise less than of x’s total revenues each year law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation the service previously received a request from a taxpayer unrelated to x for a ruling that income from the rental of propane storage tanks would be considered qualifying_income under sec_7704 after being told that the service would rule adversely on this issue the taxpayer withdrew its ruling_request the service continues to view the income from storage tank rentals as nonqualifying postf-137142-07 sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in such partnership are traded on an established_securities_market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber the conference_report accompanying the revenue_act_of_1987 which enacted sec_7704 in discussing the type of qualifying_income described in sec_7704 states as follows income and gains from certain activities with respect to minerals or natural_resources are treated as passive-type income specifically natural_resources include fertilizer geothermal_energy and timber as well as oil gas or products thereof for this purpose oil gas or products thereof means gasoline kerosene number fuel oil refined lubricating oils diesel_fuel methane butane propane and similar products which are recovered from petroleum refineries or field facilities oil gas or products thereof are not intended to encompass oil or gas products that are produced by additional processing beyond that of petroleum refineries or field facilities such as plastics or similar petroleum derivatives income of certain partnerships whose exclusive activities are transportation and marketing activities is not treated as passive-type income for example the income of a partnership whose exclusive activity is transporting refined petroleum products by pipeline is intended to be treated as passive-type income but the income of a partnership whose exclusive activities are transporting refined petroleum products by truck or retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as passive type income h_r rep no 100th cong 1st sess c b the next year congress clarified the scope of the rule for income from the transportation and marketing of oil_and_gas the conference_report for the technical_and_miscellaneous_revenue_act_of_1988 the act provides postf-137142-07 in addition the conference agreement follows the legislative_history of the house bill with respect to income from certain transportation activities with certain modifications in the case of transportation activities with respect to oil_and_gas and products thereof the conferees intend that in general income from transportation of oil_and_gas and products thereof to a bulk distribution center such as a terminal or a refinery whether by pipeline truck barge or rail be treated as qualifying_income income from any transportation of oil or gas or products thereof by pipeline is treated as qualifying_income except in the case of pipeline transport the transportation of oil or gas or products thereof to a place from which dispensed or sold to retail customers is generally not intended to be treated as qualifying_income solely for this purpose a retail customer does not include a person who acquires the oil or gas for refining or processing or partially refined or processed products thereof for further refining or processing nor does a retail customer include a utility providing power to customers for example income from transporting refined petroleum products by truck to retail customers is not qualifying_income the conference agreement also clarifies that in the case of income from marketing of fertilizer bulk or truckload sales to farmers in amounts of ton or more are not considered retail sales giving rise to non-qualifying income h_r rep no 100th cong 2d sess ii-17-18 c b the senate report accompanying the act states with respect to marketing of minerals and natural_resources eg oil_and_gas and products thereof the committee intends that qualifying_income be income from marketing at the level of exploration development processing or refining oil_and_gas by contrast income from marketing minerals and natural_resources to end users at the retail level is not intended to be qualifying_income for example income from retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as qualifying_income s rep no 100th cong 2nd sess however the congressional record indicates an intent to create a narrow exception with respect to income from the distribution and marketing of propane to end users congressman dan rostenkowski chairman of the house ways_and_means_committee stated i would like to clarify for the record the scope of the provision in the bill treating certain publicly_traded_partnerships as corporations as it applies to a specific partnership the partnership that i am concerned about primarily engages in the purchase transportation storage distribution and retail and wholesale marketing of liquified petroleum gas-primarily propane- and other oil_and_gas postf-137142-07 products these products are transported in trucks and rail cars that are owned or leased by the partnership and by third party pipelines with which the partnership makes arrangements for transportation it is my understanding that the income derived by the partnership from these activities would be included within the definition of passive-type qualifying_income cong rec h date senator lloyd bentsen chairman of the senate_finance_committee issued a similar statement i would like to clarify the definition of passive type income under the conference agreement income of a partnership from the purchase transportation storage distribution and retail and wholesale marketing of liquified petroleum gas- primarily propane- and other oil_and_gas products is passive-type income even though such products are transported in trucks and rail cars that are owned or leased by the partnership and transported by third party pipelines with which the partnership contracts for transportation cong rec s18651-02 date these two coordinated statements issued by the chairmen of the house ways_and_means_committee congressman rostenkowski and the senate_finance_committee senator bentsen respectively evidence a clear intention to treat income derived from the retail marketing of propane as qualifying_income it is notable moreover that both the senate and conference reports to the act specifically cite the statements of congressman rostenkowski and senator bentsen s rep no 100th cong 2d se sec_424 h_r rep no 100th cong 2d sess specifically after concluding that income from transporting refined petroleum products by truck to retail customers is not qualifying_income the conference_report provides the following caveat in a footnote citing the statements of senator bentsen and congressman rostenkowski i ncome from transportation and marketing of liquefied petroleum gas in trucks as well as in railcars or by pipeline however may be treated as qualifying_income it is clear from the committee reports that these joint statements were viewed as authoritative pronouncements concerning the scope of the legislation case development hazards and other considerations it could be argued that the citation in the committee reports is of little significance because the footnote says only that income from the transportation and marketing of liquefied petroleum gas may constitute qualifying_income it doesn’t provide that it will constitute qualifying_income according to this argument the circumstances under postf-137142-07 which such income ‘may’ constitute qualifying_income must still be determined by reference to the rest of the legislative_history which clearly provides that income derived from sales to end users at the retail level is not qualifying_income however read in the context of the conference_report the drafters’ use of the term ‘may’ is better interpreted as a grant of permission ie as synonymous with is allowed to or is permitted to indeed it is unclear what purpose the footnote serves if no special rules were intended to apply to liquefied petroleum gas it could also be argued that the statements of congressman rostenkowski and senator bentsen do not specifically address the treatment of income derived from sales of propane to end users at the retail level both statements however do note that income derived from the purchase transportation storage distribution and retail and wholesale marketing of propane constitute qualifying_income emphasis added although neither legislator specifically used the term end user at the retail level the context clearly evidences an intention to treat all income derived from sales of propane - no matter where earned in the production and distribution chain - as qualifying_income in fact the commonly understood definition of the term ‘retail’ is a sale to an end user or ultimate consumer thus the omission is neither surprising nor of substantive import based upon the legislative_history of sec_7704 specifically the floor statements of congressman rostenkowski and senator bentsen we conclude that income derived from the distribution and marketing of propane to end users at the retail level constitutes qualifying_income under sec_7704 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions by _______________________________________ dianna k miosi chief branch passthroughs special industries
